Citation Nr: 0820611	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, for the period 
from October 4, 2001 to March 17, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, for the period from March 18, 
2003 to July 12, 2006.

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period on and after 
July 13, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel
INTRODUCTION


The veteran served on active duty from June 1997 to October 
2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In March 2007, the veteran raised the issue of entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability.  In January 2008, the veteran 
raised the issue of entitlement to service connection for 
dental and testicular conditions.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.

In a May 2008 informal hearing presentation, the veteran's 
representative noted that the veteran had failed to file a 
substantive appeal in a timely manner following an April 2004 
statement of the case regarding the issue of entitlement to a 
rating in excess of 10 percent for post-operative residuals, 
left shoulder dislocation.  The representative stated that 
"the RO should have informed the veteran that the 
substantive appeal was untimely and provided him with his 
appellate rights.  There is no indication that the RO did 
so."  In this regard, the Board notes that in August 2004, 
less than 2 weeks after receipt of the veteran's untimely 
substantive appeal, the RO sent a letter to the veteran's 
last known address which stated that the veteran's 
substantive appeal was not filed in a timely manner.  The 
letter also included a VA Form 4107, which explained the 
veteran's procedural and appellate rights.


FINDINGS OF FACT

1.  The medical evidence of record shows that for the period 
from October 4, 2001 to March 17, 2003, the veteran's 
post-traumatic stress disorder (PTSD) was manifested by 
anxiety, depression, suspiciousness, sleep impairment, 
irritability, impaired judgment, panic attacks, impaired 
impulse control, difficulty adapting to stressful 
circumstances, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

2.  The medical evidence of record shows that for the period 
from March 18, 2003 to July 12, 2006, the veteran's PTSD was 
manifested by anxiety, depression, suspiciousness, sleep 
impairment, irritability, impaired judgment, panic attacks, 
impaired impulse control, difficulty adapting to stressful 
circumstances, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

3.  The medical evidence of record shows that for the period 
on and after July 13, 2006, the veteran's PTSD was manifested 
by anxiety, depression, suspiciousness, sleep impairment, 
irritability, impaired judgment, panic attacks, impaired 
impulse control, difficulty adapting to stressful 
circumstances, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, for the period from October 4, 2001 to 
March 17, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for an evaluation of 50 percent for PTSD, 
but no more, for the period from March 18, 2003 to July 12, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period on and after July 13, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
re-consideration of the appealed evaluations, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
An additional letter was also provided to the veteran in 
March 2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic code was provided to the veteran in a February 
2005 statement of the case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In addition, the veteran has repeatedly 
submitted statements which make direct references to the 
relevant diagnostic code, including the specific language 
used in the diagnostic code.  Accordingly, the evidence shows 
that the veteran had actual knowledge of the criteria that 
must be satisfied for entitlement to an increased evaluation 
and the Board finds that the veteran was supplied with 
information sufficient for a reasonable person to understand 
what was needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claims, because the 
appeal of these issues are based on the assignment of initial 
evaluations following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

A December 2001 VA outpatient medical report stated that the 
veteran complained of anxiety and depression.

In a January 2002 VA psychiatry assessment, the veteran 
complained of depression and anxiety.  He reported being 
concerned about getting a job and had a long history of 
difficulty dealing with relationships and authority.  The 
veteran denied anhedonia but reported sleep impairment.  He 
denied difficulty with memory, difficulty concentrating, 
feeling worthless, and feeling hopeless.  He also denied 
experiencing suicidal or homicidal ideation, but later 
reported that he had a history of suicidal ideation.  The 
veteran reported having problems with anger.  On mental 
status examination, the veteran was casually dressed, 
appeared to be his stated age, and had fair hygiene and 
grooming.  He had some psychomotor agitation.  The veteran 
was cooperative and pleasant.  His speech was of normal tone, 
rate, rhythm, and volume.  The veteran's mood was normal and 
his affect was appropriate.  His thought processes were 
logical, sequential, and pertinent, without circumstantial 
thoughts.  The veteran denied auditory and visual 
hallucinations.  His attention and concentration were intact 
and his memory was good for the remote, recent, and 
immediate.  The veteran's judgment was fair, and his insight 
was "somewhat fair."  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 to 65, which 
mainly contemplates some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional 
truancy or theft within the household, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  

A March 2002 VA mental disorders examination report stated 
that the veteran was unmarried and employed.  On a review of 
the veteran's history, the examiner stated that the veteran 
did not appear to have any episodes of neurovegetative 
symptoms and mainly had "difficulty dealing with the 
situations at hand."  The veteran reported a long history of 
difficulty dealing with relationships and authority.  He 
reported mood swings and a dysphoric mood.  The veteran 
reported nightmares, avoidance behavior, and feelings of 
detachment.  He reported having a lot of difficulty forming 
relationships and with anger when he is in a relationship.  
The veteran reported having many charges of sexual harassment 
filed against him.  He reported a restricted affect and sleep 
impairment.

The veteran was living with his mother, step-father, and 
sister.  He reported working for a temporary placement agency 
since separation from military service.  The veteran 
indicated that he was fired from one temp job 3 weeks before 
due to a sexual harassment claim, but was currently employed 
at a different job for the same agency.  The veteran was also 
active in schooling to obtain a Business and Computer 
Sciences degree.

On mental status examination, the veteran was dressed 
appropriately and casually with appropriate hygiene and 
grooming.  He was pleasant and cooperative, but displayed a 
good degree of psychomotor agitation, such as restlessness 
and fidgeting, especially when talking about his traumatic 
stressors.  The veteran's speech was of regular rate and 
rhythm, without pressure or latency.  His mood and affect 
were both anxious.  The veteran's thought processes were 
logical, sequential, and goal-directed.  He had no suicidal 
ideation, homicidal ideation, or psychotic thought content.  
The veteran was oriented to time, place, and person.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See Id.  The 
examiner stated that the veteran's degree of impairment was 
"[a]t least moderate. . . . the combination of his diagnoses 
has rendered the [veteran] incapable of sustaining a normal 
relationship or a continuous job."

In a June 2002 VA psychiatric report, the veteran complained 
of social withdrawal, excessive sleep, depression, anxiety, 
and nightmares.  On mental status examination, the veteran 
had appropriate hygiene and dress.  He was cooperative, 
forthcoming, pleasant, and fidgety.  The veteran's speech was 
slightly rapid, but otherwise of normal rate and rhythm.  His 
mood was mixed, with both depression and anxiety.  The 
veteran's affect was constricted, his thought processes were 
logical and sequential, and he did not have any psychotic 
symptoms.  He did not have any suicidal or homicidal 
ideation.  The veteran's attention, concentration, and memory 
were intact.  He had fair judgment and insight.  The examiner 
assigned a GAF score of 58, which contemplates moderate 
symptoms.  See Id.

A November 2002 VA psychiatry medication report stated that 
the veteran was well-groomed, cooperative, and mildly 
anxious.  He reported that he had been employed for the 
previous 6 months.  He complained of social avoidance, labile 
moods, and sleep impairment, but no suicidal ideation.

A January 2003 VA psychological evaluation report stated that 
testing indicated that the veteran was not suicidal.  He had 
"extremely poor" coping skills and was likely to become 
quickly and easily overwhelmed by stressors.  The report 
stated that individuals of this type were typically angry, 
resentful, argumentative, difficult to interact with 
personally or socially, and externalized blame.  These 
individuals also were suspicious of others, might be 
paranoid, and often had a long history of severe social 
maladjustment with poor work histories, poor interpersonal 
relationships, and common marital problems.  They were likely 
to be evasive and defensive about their problems and had 
difficulties with logic and judgment.  The testing also 
showed that the veteran had poor function and coping skills, 
resulting in a long-term dysthymia.  The report stated that 
individuals of this type were likely to be uncomfortable 
around others, paranoid, and have episodes of aggressive 
acting out and anger management problems.  When not 
aggressive, these individuals resorted to passive-aggressive 
behavior.  During times of distress these individuals were 
likely to appear cognitively loose and possibly psychotic.  
Further testing indicated that the veteran had "extremely 
poor" coping skills and an "extremely poor" ability to 
manage his emotional experience or expression.

A February 2003 VA psychiatry medication report stated that 
the veteran was cleanly groomed, cleanly dressed, and 
cooperative.  He was mildly anxious in mood and affect, and 
his stream of thought and speech were spontaneous, logical, 
and coherent.  The veteran reported that he was "moved" at 
work due to conflicts with female colleagues and noted that 
he had difficulties with women in general.  He reported that 
he was in an internet relationship with a woman in Nebraska.

In a March 2003 VA psychiatry reassessment, the veteran was 
living alone and reported that he isolated himself.  On 
mental status examination, he was dressed cleanly and 
casually.  He moved his legs nervously and was fidgety.  The 
veteran's speech was clear and of normal volume.  He had a 
blunted mood, but a full range of affect.  The veteran's 
thought processes were logical, sequential, relevant, and 
coherent.  He reported audio hallucinations 2 times per week 
since childhood, but denied visual hallucinations.  The 
veteran denied suicidal and homicidal ideation and he was 
oriented to place, time, and person.  His attention and 
concentration were good without noticeable deficits, and he 
had good short and remote memory.  The veteran's judgment was 
fair to poor, and his insight was fair.  The examiner 
assigned a GAF score of 65, which contemplates mild symptoms.  
See Id.

In a May 2003 private medical report, the veteran indicated 
that he experienced nervousness, anxiety, depression, and had 
considered or attempted suicide.

A June 2003 VA psychiatry medication report noted the veteran 
was casually dressed, sociable, and cooperative.  He had a 
neutral mood and mobile affect.  The veteran reported that he 
had been promoted at work, was completing an online education 
course, and continued to maintain his internet relationship.

In an August 2004 VA PTSD consultation report, the veteran 
reported experiencing panic attacks in crowded places, 
intrusive thoughts, nightmares, and significant episodes of 
impulsive behaviors.  He reported that he felt he needed 
medication to control his irritability and anger.  The 
veteran stated that he relied significantly on his fiancée 
for support.  He reported that he was well-adjusted to his 
job as a temp worker for an insurance company and enjoyed it.  
The veteran reported that he was attending college for an 
Associates degree in Computer Science and a Bachelor's degree 
in Management.  On mental status examination, the veteran was 
neatly attired with a cooperative mood and an expansive 
affect.  He was hyperverbal with an intrusive quality at 
times.  The veteran was over-inclusive in details and carried 
an air of entitlement.  His thought process was occasionally 
circumstantial, but goal-directed.  There were no signs of 
hallucinations, suicidal ideation, or homicidal ideation.  
The veteran did not have any cognitive gross deficits.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms.  See Id.

In an August 2004 VA psychiatrist note, the veteran 
complained of anxiety, irritability, and impulsive behavior.  
He denied suicidal or homicidal ideation.  On mental status 
examination, the veteran was casually attired without 
abnormal involuntary movements.  His psychomotor functions 
were agitated, his affect was labile, his thought process was 
circumstantial, and his thought content was delusional.  
There was no evidence of hallucinations and he was alert and 
oriented to time, place, and person.  The veteran did not 
have any memory deficits, but his concentration was impaired 
and his abstraction was formal.  In an August 2004 VA PTSD 
clinic note dated the same day, the veteran arrived promptly, 
was alert, and appeared attentive.  He articulated good 
insight.

A September 2004 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran stated 
that he was fired from a job in Indianapolis after 1 year and 
3 months of employment after repeated episodes of anger and 
difficulty getting along with the staff.  He reported that he 
had been employed for the previous 3 months as a temp worker 
doing data entry for an insurance company.  The veteran 
reported that he worked 37 hours a week and felt that his job 
was stable.  He reported conflicts with his fiancée, such as 
being verbally abusive, which were improving.  The veteran 
described his anger as assaultive and reported that he got 
angry and was violent towards inanimate objects.  He reported 
nightmares every night, but stated that his impulsiveness was 
improving.  The veteran complained of nervousness and feeling 
like people were "picking on him."  He reported obsessional 
rituals, such as checking doors and washing his hands, but 
the examiner stated that these did not rise to the level of a 
disorder.  Similarly, the examiner stated that the veteran's 
panic and anxiety did not rise to the level of a disorder.  
The veteran complained of mood swings.  He reported that he 
had attempted to commit suicide 4 times while on active duty, 
for which he was hospitalized once, but was no longer 
suicidal or homicidal.  The veteran reported that he was 
living with his fiancée.

On objective examination, the veteran was casually dressed.  
He was restless, but had no other abnormal behavior.  The 
veteran was not hostile, angry, or suspicious.  He showed a 
pattern of entitlement.  The veteran's speech was of normal 
tone, volume and pacing.  His thought process had some 
circumstantiality and tangential thinking, which was 
consistent with anxiety.  There was no evidence of delusions.  
The veteran projected responsibility onto others and felt 
that the source of his interpersonal problems was other 
people lying, rather than his own behavior.  His affect was 
upbeat, but not expansive.  The veteran's mood was not 
depressed or manic.  His affect conveyed the sense of a lack 
of effective interpersonal coping skills.  The veteran had no 
hallucinations and was gaining insight, but his judgment was 
"shaky."  He was oriented to time, person, place, and 
situation and there was no evidence of memory impairment.  
The examiner assigned a GAF score of 57, which contemplates 
moderate symptoms.  See Id.  The examiner stated that the 
veteran's symptoms were at the same level as during the March 
2002 VA mental disorders examination report.

In an October 2004 VA psychiatrist note, the veteran 
complained of impulsive behaviors, irritability, and 
frustration at his inability to obtain a job he wanted.  He 
reported arguing with his fiancée regarding his inability to 
control his behavior.  On mental status examination, the 
veteran was casually attired and without abnormal involuntary 
movements.  His speech was rapid and his psychomotor 
functions were agitated.  His affect was constricted, his 
thought process was goal directed, and he had no delusional 
symptoms.  There was no evidence of psychosis, suicidal 
ideation, or homicidal ideation.  The veteran was alert and 
oriented to person, place and time.  His memory was normal, 
his concentration was impaired, and his abstraction was 
formal.

In a January 2005 VA psychiatrist note, the veteran 
complained of problems with concentration and focus.  He 
reported that he was unemployed, which was causing 
significant stress.  On objective examination, the veteran 
was casually attired and he had no abnormal involuntary 
movements.  His speech was slow, his psychomotor functions 
were normal, and his affect was constricted.  The veteran's 
thought process was goal directed, he was not delusional, and 
there was no evidence of psychosis.  He had no suicidal or 
homicidal ideation and was alert and oriented to time, 
person, and place.  The veteran had no memory deficits, his 
concentration was impaired, and his abstraction was formal.

In a March 2005 VA psychiatrist note, the veteran complained 
of frustration with the denial of VA benefits and irritation 
over significant employment rejections.  On objective 
examination, the veteran was casually attired and he had no 
abnormal involuntary movements.  His speech was of regular 
rate and volume, his psychomotor functions were normal, and 
he had a good range of affect.  The veteran's thought process 
was goal directed, he was not delusional, and there was no 
evidence of psychosis.  He had no suicidal or homicidal 
ideation and was alert and oriented to time, person, and 
place.  The veteran had no memory deficits, his concentration 
was adequate, and his abstraction was formal.

A March 2005 letter from a VA physician stated that the 
veteran was seen 5 times between August 9, 2004 and March 3, 
2005.  The physician stated that during this period, the 
veteran's symptoms remained unchanged.  The letter stated 
that the veteran continued to experience significant problems 
with panic attacks in crowded places, intrusive thoughts 
resulting in anger and agitation, impulsive behavior, and 
nightmares.

In a May 2005 VA psychiatrist note, the veteran complained of 
anxiety with dealing with the VA benefits system and his 
upcoming wedding.  On objective examination, the results were 
the exact same as in the March 2005 VA psychiatrist note.

In an October 2005 VA psychiatrist note, the veteran stated 
that "married life was suiting him" and he had found work 
doing data entry.  On objective examination, the results were 
the exact same as in the March 2005 and May 2005 VA 
psychiatrist notes.

An October 2005 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran had 
completed an online degree in applied and computer sciences.  
He reported being married since July 2005 to a woman he had 
been dating for 3 years and that his longest previous 
relationships lasted 2 months.  The veteran reported that he 
and his wife kept to themselves.  He stated that he had 1 
friend, but that they only e-mailed one another 6 times per 
year.  The veteran reported a history of suicide attempts 
during military service and assaultiveness prior to 
enlistment.  After a complete psychiatric examination, the 
examiner stated that there had been no remission of the 
veteran's PTSD and that the symptoms were "essentially the 
same" as in the September 2004 VA PTSD examination report.  
The veteran described a previous VA examiner as an "idiot" 
and stated that he felt patronized by this person.  The 
examiner stated that this reaction reflected the veteran's 
tendency towards devaluing and idealizing others, as well as 
transient paranoid ideation.  The examiner assigned a GAF 
score of 58, which contemplates moderate symptoms.  See Id.

In a February 2006 VA psychiatrist note, the veteran 
complained of frustration with the denial of VA benefits, 
which resulted in irritability, anxiety, and feeling 
"cornered."  On objective examination, the veteran was 
casually attired and he had no abnormal involuntary 
movements.  His speech was rapid, his psychomotor functions 
were agitated, and his affect was labile.  The veteran's 
thought process was goal directed, he was not delusional, and 
there was no evidence of psychosis.  He had no suicidal or 
homicidal ideation and was alert and oriented to time, 
person, and place.  The veteran had no memory deficits, his 
concentration was impaired, and his abstraction was formal.

A February 2006 letter from a VA physician stated that the 
veteran was seen numerous times since August 2004 for ongoing 
symptoms of anxiety, irritability, and impulsive behavior.  
The letter stated that the veteran had reported recent 
exacerbation of symptoms due to the denial of VA benefits.  
The physician stated that the veteran's condition was not 
expected to change due to his psychiatric illness.

A July 2006 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had a full time job, was in the middle of 
obtaining a Bachelor's degree in business management, and had 
a 3.65 grade point average (GPA) as a full time student.  He 
had been married since July 2005 and reported "normal" 
fighting.  The veteran's wife stated that he was moody and 
irritable.  The veteran stated that his psychosocial support 
was limited to his wife.  The examiner stated that the 
veteran described a mixture of symptoms that ranged from 
paranoid to borderline and narcissistic.  The veteran also 
described depressive symptoms, such as a dysphoric mood, but 
had "sufficient energy to do a full-time job and be a 
full-time student and carry a 3.6 [GPA]."  The veteran

reports not being able to hold a job and 
then reports that he has never been 
fired.  He said he quits jobs.  He is 
concerned because [he holds a] clerical 
position with [his employer] and has a 
99.98% efficiency and [was shown] a list 
of a number of written deficiencies in 
his work.  He feels that his supervisor 
is trying to get him fired.

The veteran's symptoms caused clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.  He reported doing well in school but 
stated that he "cannot keep a job for over a year."  The 
veteran reported that he had limited friends and some marital 
conflicts.  The examiner stated that

[i]t was difficult to assess the validity 
of the [PTSD] symptoms that he presents.  
He reports having read extensively about 
it and goes on to explain why the DSM-IV 
does not do justice to the symptoms that 
he has.  He reports all of the 17 
symptoms of the B, C, [and] D criteria 
for [PTSD].  His report of symptoms 
appears to be his way of emphasizing the 
emotional distress that he attributes to 
his treatment while on active duty.  The 
psychological testing and the progress 
notes indicate that it continues in the 
moderate range.

The examiner stated that the veteran had no remission in 
symptoms.  After a complete psychiatric examination and 
testing, the examiner stated that the test scores indicated 
that the veteran was exaggerating his problems, but that this 
exaggeration itself was indicative of "unusual thinking" 
and that the test results thus remained "basically valid."  
The test profiles indicated that the veteran experienced 
depression, confusion, ambivalence, anxiety, and rumination 
over problems.  He was introverted and more comfortable in 
smaller groups.  The veteran had problems with impulsiveness, 
self-centeredness, and hostility towards authority figures.  
He was oversensitive in interpersonal relationships.  The 
assessment stated that the veteran's results were consistent 
with PTSD with

anxiety, confusion and ambivalence along 
with some depressive symptoms, in an 
introverted individual who is likely to 
be seen by others as "odd" or unusual, 
and who responds to childhood and adult 
abuse by being oversensitive/suspicious 
in interpersonal relationships, sensitive 
to and ready to respond in hostile 
fashion to any hint of wrongdoing by 
authority figures, and being rigid in his 
beliefs and way of thinking in such a way 
as to appear self-centered and 
opinionated to those around him.

The examiner stated that the veteran's symptoms were moderate 
in degree.  The examiner assigned a GAF score of 55 at that 
time and for the past year, which contemplates moderate 
symptoms.  See Id.  The examiner stated that the veteran was 
doing very well in school, but was having increased conflicts 
at work and in interpersonal functioning.  The examiner 
stated that the veteran "quits jobs after conflicts and 
reports never being fired."  The examiner stated that the 
veteran's condition appeared persistent.  The effects on the 
veteran's social and occupational functioning were reported 
as mild or transient decreased efficiency occasionally, mild 
or transient decreased productivity occasionally, mild or 
transient decreased reliability only during periods of 
stress, moderate inability to perform work tasks 
occasionally, and moderate impaired work, family, and other 
relationships occasionally.

In an August 2006 VA psychiatrist note, the veteran reported 
doing well with no concerns, but with some pressure at work 
that did not impair him.  On mental status examination, the 
veteran was cooperative and pleasant with good hygiene.  His 
mood was good, he had a full range of affect, and his speech 
was spontaneous, of normal rate and rhythm, with a normal 
tone, and with appropriate vocabulary.  His thought processes 
were goal-directed and logical.  His thought content and 
behavior were normal.  The veteran was not suicidal or 
homicidal.  There was no change noted in the fund of 
knowledge, the veteran's judgment and insight were excellent, 
and his psychomotor activity was within normal limits.

A January 2007 letter from a VA physician stated that the 
veteran's symptoms included anxiety, irritability, 
depression, and intrusive thoughts.  The letter stated that 
these symptoms impaired the veteran's ability to focus and 
concentrate on his responsibilities.  The physician stated 
that the veteran's condition was not expected to change.

A May 2007 VA psychiatrist note stated that the veteran was 
"wrongfully terminated due to suffering from [PTSD]." On 
mental status examination, the veteran was cooperative and 
pleasant with fair hygiene.  His mood was neutral and angry, 
his affect was labile, and his speech was spontaneous with 
appropriate vocabulary.  His thought processes were 
goal-directed and logical.  His thought content and behavior 
were normal.  The veteran was not suicidal or homicidal.  
There was no change noted in the fund of knowledge, the 
veteran's judgment and insight were poor, and his psychomotor 
activity was within normal limits.

In a June 2007 VA mental health report, the examiner stated 
that

[i]n order to work, [the veteran] needs 
accommodations such that co-workers do 
not startle him, particularly by coming 
up behind him.  It is also consistent 
with [his] illness that being forced to 
work overtime will trigger PTSD. . . . On 
the other hand, with treatment, it is 
probably that [the veteran] can learn to 
let go of the fact that there are messy 
work areas and not have to clean them.  
Similarly, it is expected that, with 
treatment, [he] would be able to cope 
with someone using his work station on 
another shift and moving his monitor.

A July 2007 medical questionnaire filled out by a VA 
physician stated that the veteran's PTSD caused sleep 
impairment, poor concentration, impaired learning during 
severe symptomatology, difficulty processing and retaining 
information, and social withdrawal and isolation.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for mental disorders 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 50 percent evaluation for all periods on 
appeal under the provisions of Diagnostic Code 9400.  See 38 
C.F.R. § 4.7 (2007).  The medical evidence of record shows 
that, for all periods on appeal, the veteran's PTSD is 
manifested by anxiety, depression, suspiciousness, sleep 
impairment, irritability, impaired judgment, panic attacks, 
impaired impulse control, difficulty adapting to stressful 
circumstances, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

Furthermore, the medical evidence of record shows that the 
veteran's PTSD symptoms have remained at a relatively 
consistent level throughout the entire period on appeal.  The 
original November 2003 rating decision found that the 
veteran's initial manifestations were sufficiently severe to 
warrant a 50 percent evaluation from October 2001 to March 
2003.  The veteran was subsequently awarded an increased 50 
percent evaluation from July 2006, but the lower 30 percent 
evaluation was maintained for the period from March 2003 to 
July 2006.  However, the September 2004 VA PTSD examination 
report, which was conducted during the 30 percent period, 
specifically stated that the veteran's symptoms were at the 
same level of severity as they were during the March 2002 VA 
mental disorders examination report, which was conducted 
during the 50 percent period.  The March 2005 letter from a 
VA physician stated that the veteran's symptoms had remained 
unchanged between August 2004 and March 2005.  The VA 
psychiatrist notes conducted in March 2005, May 2005, and 
October 2005 all listed the exact same symptomatology.  The 
February 2006 letter from a VA physician stated that the 
veteran's condition was not expected to change.  Even more 
significantly, the July 2006 VA PTSD examination report 
specifically stated that there had been no remission in the 
veteran's symptoms and that his condition appeared to be 
persistent.  Accordingly, the July 2006 VA PTSD examination 
report is further evidence which shows that the veteran's 
symptomatology remained unchanged, yet the RO found that the 
report showed a sufficient level of severity to warrant a 50 
percent evaluation.

The stability of the veteran's symptomatology is also 
consistent with his GAF scores.  The GAF scores for the first 
50 percent period were 60 to 65, 55, and 58.  The scores for 
the 30 percent period were 65, 55, 57, and 58.  The only 
score given during the second 50 percent period was 55.  This 
shows that the veteran's GAF scores have ranged between 55 
and 65 throughout the entire period on appeal, with the 
majority of scores being in the moderate symptomatology 
range.  Indeed, the veteran's average GAF score was slightly 
worse during the 30 percent period than during the first 50 
percent period.  As such, the veteran's GAF scores also show 
that the veteran's PTSD symptomatology has remained at a 
consistent level throughout the entire period on appeal.  
Accordingly, as the RO has found that the veteran's 
symptomatology was sufficiently severe to warrant a 50 
percent evaluation from October 4, 2001 to March 17, 2003 and 
on and after July 13, 2006, a 50 percent evaluation is also 
warranted for the period from March 18, 2003 to July 12, 
2006.

However, a rating in excess of 50 percent is not warranted 
for any period on appeal as the evidence of record does not 
show that, during these periods, the veteran ever had 
suicidal ideation, speech which was intermittently illogical, 
obscure, or irrelevant, spatial disorientation, or a neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In addition, while the medical 
evidence shows that the veteran does experience panic and 
depression, it has not been shown to be near-continuous and 
affect his ability to function independently, appropriately, 
and effectively.  Similarly, while the veteran's symptoms do 
include some obsessional rituals, the medical evidence of 
record shows that these are not severe in nature and do not 
interfere with routine activities.

Finally, while the evidence of record clearly shows that the 
veteran's PTSD causes difficulty in establishing and 
maintaining effective work and social relationships, it has 
not been shown to rise to the level of a complete inability.  
The veteran focuses at length on his unstable employment 
history as evidence of such an inability.  However, the 
veteran's resume shows that he was employed full-time from 
December 2001 to May 2007, with the only breaks being from 
November 2003 to April 2004 and from December 2004 to May 
2005.  The first break was caused by a voluntary 
cross-country move, not by the loss of a job.  During the 
second break, the veteran was finishing his Associates degree 
in computer science.  Furthermore, while the veteran has held 
numerous jobs during this period, the record shows that it 
was the veteran himself who repeatedly quit the majority of 
these positions.  While he claimed to have been fired from 
jobs in multiple medical report, he also reported that he had 
never been fired in July 2006, and had simply resigned.  This 
later claim is supported by an August 2007 request for 
employment information in which one of the veteran's long-
term employers indicated that the veteran resigned.  This 
indicates that much of the veteran's job-changing was due to 
his own decisions, not outside factors beyond his control.  
While the veteran has submitted evidence which shows that he 
is currently unemployed and has had difficulty in finding a 
permanent job, rather than the temporary positions he usually 
holds, it has not been shown that these difficulties are due 
to the veteran's PTSD.

Unemployment is only for consideration in determining 
disability ratings when that unemployment is caused and 
maintained by a service-connected disability.  While the 
evidence indicates that the veteran's most recent job loss 
was related to his PTSD symptoms, it has not been shown that 
his inability to obtain a new position is sufficiently 
related to these symptoms to warrant a 70 percent evaluation.  
The veteran was repeatedly rejected from numerous job 
opportunities even while he was fully employed, which 
demonstrates that factors other than his ability to hold a 
job were contributory on some level.  The veteran himself 
stated in a January 2008 letter that he was presently engaged 
in a VA vocational rehabilitation program and both he and his 
advisor were hopeful that this would lead to gainful 
employment.

In addition, the veteran was engaged in full-time education 
during much of this period and maintained a very good GPA.  
The veteran contends that this full-time education does not 
indicate that he has an ability to establish and maintain 
effective relationships because the school he attended had a 
very small student body.  However, the veteran's continued 
schooling and high GPA shows that he was at least able to 
interact with other individuals on a minimal level.  Such a 
minimal level is sufficient to disprove an inability, which, 
by its nature, requires a lack of interaction of any kind.  
Accordingly, the evidence of record does not show that the 
veteran has ever had an inability to establish and maintain 
effective relationships.

The veteran has submitted numerous and lengthy statements 
which repeatedly mention that the veteran's employment should 
not be taken into account when determining his evaluation.  
However, the Board emphasizes that the ability to maintain 
employment is not only a proper standard by which to measure 
a veteran's disability, it is the entire purpose behind VA 
disability benefits.  Disability benefits are specifically 
awarded to compensate a veteran for the "average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1.

The veteran further states that a higher evaluation should be 
granted because "[y]our manual is old and out dated, time 
for a major overhaul.  Stop thinking inside the box; time for 
you all to mature and think outside the box.  Not every given 
situation follows the same solution.  Everyone is different 
so why are you treating us all the same."  In this regard, 
the Board emphasizes that VA is bound by law to follow the 
disability regulations of 38 C.F.R. Part 4, as enacted by 
Congress.  The only time VA may grant a disability evaluation 
beyond what is allowed by the Diagnostic Codes is when an 
extraschedular evaluation is found to be warranted.  The 
Board has reviewed the record with consideration of just such 
an extraschedular evaluation.  See 38 C.F.R. § 3.321(b) 
(2007).  However, there is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to his PTSD.  
The regulations specifically allow for higher evaluations if 
the veteran's symptomatology increases in severity.  
Furthermore, the veteran has not required frequent 
hospitalization for his PTSD.  Accordingly, referral for an 
extraschedular evaluation is not warranted for the veteran's 
service-connected PTSD.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 50 percent evaluations 
reflect the degree of impairment shown since the date of the 
grant of service connection for PTSD, there is no basis for 
staged ratings with respect to these claims.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
70 percent evaluation for any period on appeal, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial evaluation in excess of 50 percent PTSD, for the 
period from October 4, 2001 to March 17, 2003, is denied.

An evaluation of 50 percent disabling, but no greater, for 
PTSD, for the period from March 18, 2003 to July 12, 2006, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


An evaluation in excess of 50 percent for PTSD, for the 
period on and after July 13, 2006, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


